*1138
ORDER

PER CURIAM.
AND NOW, this 28th day of October, 2008, the Petition for Allowance of Appeal is granted, limited to the following issue:
Whether in deciding the following question of substance — whether Respondents, who made statements outside the normal judicial process and where such statements had nothing to do with the Complaint it filed, were protected from defamation, commercial disparagement, and tortuous interference liability by the judicial privilege described in Post v. Mendel, 510 Pa. 213, 507 A.2d 351 (1986) — the appellate court decided it in a way not in accord with Post by deciding Respondents were protected by that privilege even as to statements (a) contained within and in addition to an utterly scandalous complaint filed in court then faxed to a newspaper which republished them, (b) an e-mail they published to Petitioners’ legal malpractice insurance carrier, and (c) a letter they published to third parties.
Stated another way, was it an abuse of the judicial privilege when Respondent intentionally included scandalous and utterly false accusations in a Complaint, intending to send that Complaint to the media with other extraneous, defamatory statements for the purpose of embarrassing Petitioner into a settlement?
Justice LAMB did not participate in the decision or consideration of this matter.